DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/10/2019, 08/12/2019, 04/03/2020, 07/14/2020, 08/11/2020, 08/27/2020, 11/23/2020 and 01/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the first memory" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Atsatt (US Patent No. 9,600,291) in view of KHESSIB et al. (US Pub No. 2019/0073478) and in further view of Browning et al. (US Pub No. 2019/0042516).
Regarding independent claim 1, Atsatt teaches a method for secure booting, the method comprising: in response that the security device is validated, receiving custom codes from the security device and storing the custom codes in a microprocessor (Atsatt, column 5, lines 24-50; once the FPGA performs authentication the POF is loaded into the FPGA subsystem), wherein the microprocessor is located in a programmable memory (Atsatt, column 4, lines 1-9); programming the programmable memory by executing the custom codes (Atsatt, column 5, line 65-column 6, line 12; decodes and stores POF in FPGA); and executing a boot sequence of the Atsatt, column 6, lines 9-24; processor of CPU 205 executes the portion of the boot sequence). 
	Atsatt does not explicitly teach receiving a public key from a security device; validating the security device by comparing the received public key with a hash code; and wherein the microprocessor is located in a programmable memory of a primary processor. 
	Khessib teaches receiving a public key from a security device (Khessib, page 5, paragraphs 0073-0074; master slave transmit public key); validating the security device by comparing the received public key with a hash code (Khessib, page 5, paragraph 0075-0077 and 0067-0068). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt with the teachings of Khessib to use public keys for verification to provide the advantage of a security system offering protection, detection and recovery during runtime (Khessib, page 1, paragraph 0004). 
Atsatt in view of Khessib does not explicitly teach wherein the microprocessor is located in a programmable memory of a primary processor. 
Browning teaches wherein the microprocessor is located in a programmable memory of a primary processor (Browning, page 3, paragraph 0032 and page 4, paragraph 0039 & 0041; FPGA is located in the processor socket and includes a SDM). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt in view of Khessib with the teachings of Browning for the processor socket to include the FPGA to provide the advantage of improving Browning, page 1, paragraph 0002). 
Regarding claim 2, Atsatt in view of Khessib and in further view of Browning teaches the method wherein the security device comprises a Hardware Root of Trust (HRoT) device (Atsatt, column 5, lines 1-6; root of trust).
Regarding claim 3, Atsatt in view of Khessib and in further view of Browning teaches each and every claim limitation of claim 1, however, Browning teaches the method wherein the microprocessor comprises a Secure Device Manager (SDM) (Browning, page 3, paragraph 0032 and page 4, paragraph 0039 & 0041; FPGA includes a SDM). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt in view of Khessib with the teachings of Browning for the processor socket to include the FPGA to provide the advantage of improving the performance or processing capability of the computer system (Browning, page 1, paragraph 0002). 
Regarding claim 4, Atsatt in view of Khessib and in further view of Browning teaches the method wherein the programmable memory comprises a Field- Programmable Gate Array (FPGA) (HRoT) device (Atsatt, column 4, lines 1-9).
Regarding claim 8, Atsatt in view of Khessib and in further view of Browning teaches the method wherein the security device, the primary processor, and the programmable memory are connected through a Peripheral Component Interconnect Express (PCIe) bus (Atsatt, column 3, lines 44-45 and column 4, lines 18-22; PCIe).
claim 11, Atsatt in view of Khessib and in further view of Browning teaches each and every claim limitation of claim 1, however, Khessib teaches the method wherein the custom codes are encrypted with Advanced Encryption Standard (AES) (Khessib, page 4, paragraph 0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt with the teachings of Khessib to use AES for authentication and verification to provide the advantage of a security system offering protection, detection and recovery during runtime (Khessib, page 1, paragraph 0004). 
Regarding claim 12, Atsatt in view of Khessib and in further view of Browning teaches each and every claim limitation of claim 1, however, Khessib teaches method wherein executing the boot sequence of the primary processor comprises: executing a Unified Extensible Firmware Interface (UEFI) boot sequence for the primary processor (Khessib, page 6, paragraph 0083).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt with the teachings of Khessib to verify firmware to be executed to provide the advantage of a security system offering protection, detection and recovery during runtime (Khessib, page 1, paragraph 0004).
Regarding independent claim 13, Atsatt teaches a system for secure booting, the system comprising: a primary processor and a Field-Programmable Gate Array (FPGA); and a security device (Atsatt, Figures 1 & 2; column 3, lines 31-42; HP subsystem and FPGA subsystem; CPU/processor); wherein the primary processor is configured to: in response that the security device is validated, receiving custom codes from the security device and storing the custom Atsatt, column 5, lines 24-50; once the FPGA performs authentication the POF is loaded into the FPGA subsystem); programming the FPGA by executing the custom codes (Atsatt, column 5, line 65-column 6, line 12; decodes and stores POF in FPGA); and executing a boot sequence of the primary processor by the programmable FPGA (Atsatt, column 6, lines 9-24; processor of CPU 205 executes the portion of the boot sequence). 
	Atsatt does not explicitly teach a primary processor comprising a Field-Programmable Gate Array (FPGA); receiving a public key from a security device; validating the security device by comparing the received public key with a hash code; storing the custom codes in a Secure Device Manager (SDM), wherein the SDM is located in the FPGA. 
	Khessib teaches receiving a public key from a security device (Khessib, page 5, paragraphs 0073-0074; master slave transmit public key); validating the security device by comparing the received public key with a hash code (Khessib, page 5, paragraph 0075-0077 and 0067-0068). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt with the teachings of Khessib to use public keys for verification to provide the advantage of a security system offering protection, detection and recovery during runtime (Khessib, page 1, paragraph 0004). 
Atsatt in view of Khessib does not explicitly teach a primary processor comprising a Field-Programmable Gate Array (FPGA); storing the custom codes in a Secure Device Manager (SDM), wherein the SDM is located in the FPGA. 
Browning teaches a primary processor comprising a Field-Programmable Gate Array (FPGA); storing the custom codes in a Secure Device Manager (SDM), wherein the SDM is Browning, page 3, paragraph 0032, page 4, paragraph 0039 & 0041 and page 5, paragraph 0054); FPGA is located in the processor socket and includes a SDM which receives configuration data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt in view of Khessib with the teachings of Browning for the processor socket to include the FPGA including a SDM to provide the advantage of improving the performance or processing capability of the computer system (Browning, page 1, paragraph 0002). 
Regarding claim 14, Atsatt in view of Khessib and in further view of Browning teaches the system wherein the security device, the primary processor, and the programmable memory are connected through a Peripheral Component Interconnect Express (PCIe) bus (Atsatt, column 3, lines 44-45 and column 4, lines 18-22; PCIe).
Regarding claim 15, Atsatt in view of Khessib and in further view of Browning teaches the system wherein the primary processor further comprises a BootROM (Atsatt, Figure 2, column 4,lines 39-54), however, Browning teaches wherein the BootROM executes the custom codes stored in the SDM (Browning, page 4, paragraph 0039-0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt in view of Khessib with the teachings of Browning for the processor socket to include the FPGA to provide the advantage of improving the performance or processing capability of the computer system (Browning, page 1, paragraph 0002). 
claim 18, Atsatt in view of Khessib and in further view of Browning teaches the system wherein the security device comprises a Hardware Root of Trust (HRoT) device (Atsatt, column 5, lines 1-6; root of trust).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Atsatt (US Patent No. 9,600,291) in view of KHESSIB et al. (US Pub No. 2019/0073478) and in further view of Browning et al. (US Pub No. 2019/0042516) as applied to claims 1-4, 8, 11-15 and 18 above, and further in view of Newell (US Pub No. 2015/0012737).
Regarding claim 5, Atsatt in view of Khessib and in further view of Browning teaches each and every claim limitation of claim 1. 
Atsatt in view of Khessib and in further view of Browning does not explicitly teach the method further comprising monitoring, by the security device, messages to and from the primary processor. 
Newell teaches monitoring, by the security device, messages to and from the primary processor (Newell, page 5, paragraph 0043; monition inputs to the target processor). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt in view of Khessib and in further view of Browning with the teachings of Newell to monitor the target processor to provide the advantage of anti-tampering defenses with high level assurance (Newell, page 5, paragraph 0043). 
Regarding claim 6, Atsatt in view of Khessib and in further view of Browning teaches each and every claim limitation of claim 1. 

Newell teaches filtering, by the security device, messages to and from the primary processor (Newell, page 6, paragraph 0050; inputs/information to the target processor can be filters). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt in view of Khessib and in further view of Browning with the teachings of Newell to filter information with the target processor to provide the advantage of protecting from port attacks (Newell, page 6, paragraph 0050). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Atsatt (US Patent No. 9,600,291) in view of KHESSIB et al. (US Pub No. 2019/0073478) and in further view of Browning et al. (US Pub No. 2019/0042516) as applied to claims 1-4, 8, 11-15 and 18 above, and further in view of JREIJ et al. (US Pub No. 2017/0104770).
Regarding claim 7, Atsatt in view of Khessib and in further view of Browning teaches the method wherein programming the first memory further comprises: loading, authenticating, decrypting and programming programmable logic of the programmable memory (Browning, page 4, paragraph 0041 and 0039; SDM receives, compressed/encrypted and decompress/decrypt configuration data and command t); loading, authenticating, decrypting and transmitting image of the programmable memory to local sector managers (Browning, page 4, paragraph 0041 and 0039; SDM receives, compressed/encrypted and decompress/decrypt configuration data and command; provide the data and commands to local sector managers).
Atsatt in view of Khessib and in further view of Browning does not explicitly teach a Platform Controller Hub (PCH). 
JREIJ teaches a Platform Controller Hub (PCH) (JREIL, page 1, paragraph 0010 and page 3, paragraph 0030-0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt in view of Khessib and in further view of Browning with the teachings of JREIJ to include a platform controller hub to provide the advantages of a controller to coordinate traffic between the components in the system (JREIJ, page 3, paragraphs 0030-0032). 
Regarding claim 16, Atsatt in view of Khessib and in further view of Browning teaches each and every claim limitation of claim 13. 
Atsatt in view of Khessib and in further view of Browning does not explicitly teach the system wherein the primary processor further comprises a Platform Controller Hub (PCH). 
JREIJ teaches wherein the primary processor further comprises a Platform Controller Hub (PCH) (JREIJ, page 1, paragraph 0010 and page 3, paragraph 0030-0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt in view of Khessib and in further view of Browning with the teachings of JREIJ to include a platform controller hub to provide the advantages of a controller to coordinate traffic between the components in the system (JREIL, page 3, paragraphs 0030-003. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Atsatt (US Patent No. 9,600,291) in view of KHESSIB et al. (US Pub No. 2019/0073478), in further view of Browning et al. (US Pub No. 2019/0042516) and further in view of JREIJ et al. (US Pub No. 2017/0104770) as applied to claims 7 and 16 above, and further in view of Roeder et al. (US Pub No. 2018/0260009).
Regarding claim 17, Atsatt in view of Khessib, in further view of Browning and in further view of JREIJ teaches each and every limitation of claim 16. 
Atsatt in view of Khessib, in further view of Browning and in further view of JREIL does not explicitly teach the system wherein the FGPA and the PCH are connected via an emulated Quad Serial Peripheral Interface (QSPI).
Roeder teaches herein the FGPA and the PCH are connected via an emulated Quad Serial Peripheral Interface (QSPI) (Roeder, page 1, paragraph 0003). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt in view of Khessib, in further view of Browning and in further view of JREIJ with the teachings of Roeder to use a QSPI to provide the advantage of four-wire communication interface that is very fast and can therefore be used for fast boot processes (Roeder, page 1, paragraph 0003). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Atsatt (US Patent No. 9,600,291) in view of KHESSIB et al. (US Pub No. 2019/0073478) and in further view of Browning et al. (US Pub No. 2019/0042516) as applied to claims 1-4, 8, 11-15 and 18 above, and further in view of CHANG et al. (US Pub No. 2018/0278418).
claim 9, Atsatt in view of Khessib and in further view of Browning teaches each and every claim limitation of claim 1. 
Atsatt in view of Khessib and in further view of Browning does not explicitly teach the method wherein the custom codes comprise Physically Unclonable Function (PUF) to protect the custom codes.  
Chang teaches wherein the custom codes comprise Physically Unclonable Function (PUF) to protect the custom codes (Chang, page 5, paragraph 0082 and page 6, paragraph 0093; code provided to the host needed to generate the PUF key; PUF sent as ciphered text encrypted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt in view of Khessib and in further view of Browning with the teachings of Chang to use PUF key for security functions to provide the advantage of an integrated circuit with codes that are practically impossible to duplicate and predict and can improve the flexibility and reliability of security circuitry that utilizes physical unclonable functions (Chang, page 1, paragraph 0018 and page 2, paragraph 0020). 
Regarding claim 10, Atsatt in view of Khessib, in further view of Browning and in further view of Chang teaches each and every claim limitation of claim 9, however Chang teaches the method wherein the PUF is encrypted by a secure key stored in the security device, and is decrypted by the secure key to protect the custom codes (Chang, page 5, paragraph 0082 and page 6, paragraph 0093; PUF sent as ciphered text encrypted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Atsatt in view of Khessib and in further view of Chang, page 1, paragraph 0018 and page 2, paragraph 0020). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/SHAQUEAL D WADE/Examiner, Art Unit 2437